959 F.2d 242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ramon FIERRO-GAXIOLA, Defendant-Appellant.
No. 91-30149.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 8, 1992.Submission Vacated Jan. 13, 1992.Resubmitted March 31, 1992.Decided April 7, 1992.

1
Before JAMES R. BROWNING, D.W. NELSON and CANBY, Circuit Judges


2
MEMORANDUM*


3
Fierro-Gaxiola appeals the denial of his motion to dismiss the indictment against him alleging conspiracy to possess and distribute cocaine.   He claims the conspiracy prosecution violates the double jeopardy clause because he previously pled guilty to conduct constituting one of the overt acts alleged in the indictment.


4
We affirm.  "[P]rosecution of a defendant for conspiracy, where certain of the overt acts relied upon by the Government are based on substantive offenses for which the defendant has been previously convicted, does not violate the Double Jeopardy Clause."   United States v. Felix, No. 90-1599, 1992 WL S4344, at * 2, 1992 U.S. LEXIS 1954, at * 6 (Mar. 25, 1992).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3